JOHNSON, Judge.
This is an appeal from a final judgment of dissolution of marriage which provided that temporary custody of the minor child should be split for alternating three month periods and that no award for child support to either parent would presently be made.
Both parties challenge the split custody arrangement and appellant takes issue with the provision denying child support payments to her.
We have carefully reviewed the record herein and affirm that part of the judgment below which awarded temporary custody to the parents for alternating three month periods. A reviewing court will not substitute its judgment for that of the chancellor where the evidence presented to the chancellor sustains his findings. In view of the child’s tender age of three, we do not feel that such an arrangement is against the child’s best interest or welfare and, at this time, we find no objection to the chancellor’s attempt to be fair to both parents. Perhaps a different arrangement will be necessitated when the child reaches school age, but this is a matter for the lower court’s discretion when that time arrives.
As to the matter of child support payments, we are of the opinion that some award of payments to appellant should have been provided. The record supports only one conclusion — that appellant would hardly be able to support her minor child without some aid from appellee. We therefore remand this cause to the trial court for a consideration of the amount to be awarded appellant in child support payments during that period of time in which appellant has custody of the child. While we do not presume to interfere with the trial court’s dis*251cretion as to the amount of child support payments to be awarded, we do note that the parties herein had previously agreed upon an amount of $22.50 per week, and we simply bring this fact out for the trial court’s consideration.
Affirmed in part and reversed in part.
SPECTOR, C. J., and WIGGINTON, J., concur.